IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PETITION OF THE BOROUGH OF                : No. 141 MAL 2018
DOWNINGTOWN                               :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: FRIENDS OF KARDON            : the Order of the Commonwealth Court
PARK AND ANN FELDMAN                      :

PETITION OF THE BOROUGH OF                : No. 142 MAL 2018
DOWNINGTOWN                               :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: FRIENDS OF KARDON            : the Order of the Commonwealth Court
PARK AND ANN FELDMAN                      :

PETITION OF THE BOROUGH OF                : No. 143 MAL 2018
DOWNINGTOWN                               :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: FRIENDS OF KARDON            : the Order of the Commonwealth Court
PARK AND ANN FELDMAN                      :

PETITION OF THE BOROUGH OF                : No. 144 MAL 2018
DOWNINGTOWN                               :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: FRIENDS OF KARDON            : the Order of the Commonwealth Court
PARK AND ANN FELDMAN                      :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.